Citation Nr: 1530969	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-18 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2015, the Veteran testified at a video hearing before the undersigned.  He submitted additional evidence and waived RO consideration of that evidence in a March 2015 statement in support of his claim.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for PTSD has been recharacterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnosis of anxiety disorder NOS (not otherwise specified) during the October 2010 VA examination.  The Board notes that the RO explicitly considered entitlement to each of the acquired psychiatric disorders for which there was medical evidence of a diagnosis (PTSD and anxiety disorder).  See July 2014 Supplement Statement of the Case (SSOC).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied service connection for PTSD.  The Veteran did not file a Notice of Disagreement, but the RO did receive additional evidence within one year of that rating decision.

2.  In a May 2008 rating decision, the RO denied service connection for PTSD.  The Veteran did not file a Notice of Disagreement, submit additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

3.  Evidence received since the May 2008 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's now-expanded claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.


CONCLUSION OF LAW

1.  The May 2008 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for an acquired psychiatric disorder to include PTSD have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran previously claimed entitlement to service connection for PTSD.  The RO in Lincoln, Nebraska denied the claim on the grounds that his claimed stressor could not be verified and the evidence did not show that the condition was incurred in or aggravated by the Veteran's active service.  See November 2007 Rating Decision.  Within one year of that rating decision, VA received additional treatment records, so, in May 2008, the RO in Lincoln, Nebraska reopened the claim based on new and material evidence and readjudicated the claim.  

After considering all of the evidence of record, the Lincoln RO confirmed the previous denial, finding that his claimed stressor could not be verified and the evidence did not show that the condition was incurred in or aggravated by the Veteran's active service.  See May 2008 Rating Decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the May 2008 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

In July 2009, the Veteran filed a new claim of entitlement to service connection for PTSD which was properly treated as a claim to reopen the prior denial his claim of entitlement to service connection for PTSD.  The RO denied reopening in a September 2009 rating decision.  The Veteran appealed and the RO confirmed the denial of reopening in a January 2010 Statement of the Case (SOC).  However, the RO later requested a VA examination and, apparently based on that examination and the evidence that resulted in seeking the examination, adjudicated the merits of the Veteran's claim of entitlement to service connection for anxiety disorder not otherwise specified (claimed as PTSD).  See July 2014 SSOC.

Notwithstanding that the claim was reopened by the RO, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains the result of an October 2010 VA examination which contains a diagnosis of anxiety disorder not otherwise specified and a positive nexus opinion based on the Veteran's allegation that he sustained "superficial bullet wounds" during his active service in Vietnam.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD and anxiety disorder) is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

Although the Board has determined that the record contains new and material evidence sufficient to reopen the claim, remand is necessarily for further development.

The Veteran claims that his current psychiatric symptoms, which have been diagnosed as anxiety disorder and PTSD, are due to traumatic events he witnessed and/or experienced while he was in Vietnam.  Based on these allegations, he claims entitlement to service connection for an acquired psychiatric disorder to include PTSD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.304(f) (requiring, for a PTSD claim, evidence both of an in-service stressor and "a link, established by medical evidence, between current symptoms and an in-service stressor").  For VA compensation purposes, the diagnosis of a mental disorder must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, fourth edition (DSM-IV).  38 C.F.R. § 4.125(a).

The Board acknowledges that the determination of whether an in-service stressor meets the DSM-IV criteria for PTSD and caused a current acquired psychiatric disorder is a clinical determination for a mental health professional.  Cohen v. Brown, 10 Vet.App. 128, 138-39 (1997); 38 C.F.R. §§ 3.304(f) and 4.125(a).  However, the determination of whether an alleged stressor in fact occurred is a question of fact to be resolved in the first instance by the AOJ and, on appeal, by the Board.  The Board finds the record is currently insufficient to establish the allegations or to place the evidence in equipoise on that question.

While the October 2010 VA examiner diagnosed the Veteran with anxiety disorder NOS due to combat in Vietnam, the Board does not find evidence in the Veteran's personnel records that he participated in combat.  The Veteran's DD-214 fails to document any combat-related awards, such as (but not limited to) Combat Infantryman Badge or Bronze Star Medal with "V" device.  The National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal, all of which were awarded to the Veteran, do not indicate involvement in combat.  While the Veteran told the October 2010 VA examiner that he had suffered "superficial bullet wounds", the record does not reflect that he received a Purple Heart (nor has he alleged that he did) and there is no indication in his service treatment records that he was ever treated for or had scars from bullet wounds.  In fact, the Veteran did not allege being hit by bullets in his September 2007 claim, July 2009 PTSD Stressor Statement, at his March 2015 Board Hearing, or in his March 2015 Statement in Support of Claim.  

The Board finds that the Veteran was not a reliable historian in making the statements about his Vietnam service to the October 2010 VA examiner.  Because the facts relied upon by the examiner are inaccurate, the examiner's report has no probative value with respect to whether the Veteran had an in-service stressor or whether the Veteran's diagnosed anxiety disorder NOS is related to his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  A grant of the Veteran's claim based on that report is not warranted.

Other medical evidence favorable to the Veteran's claim also relies on unsubstantiated claims regarding his in-service experiences.  For example, a July 2009 VA mental health initial evaluation accurately notes that the Veteran was an electrical line worker for the Army in Vietnam in two tours from 1967 to 1969.  The treating clinical nurse specialist does not provide further details regarding the Veteran's alleged history in Vietnam other than that he worked in combat zones.  The treating clinical nurse also notes, however, that the Veteran's post-service employment involved work on high-voltage power lines where he saw "coworkers severely injured and felt his own life was constantly at risk."  She diagnosed PTSD.

Similarly, a June 2009 VA psychiatric history and physical examination did not document any specific stressors or events in Vietnam, but merely indicated that a "rather rough" ambulance ride "triggered his PTSD."  An addendum to that note by a VA psychiatrist documents the Veteran's and his family's denial of any prior psychiatric history and states:  "Not clear why he's had a sudden onset of PTSD symptoms."  

However, at the March 2015 Board Hearing, the Veteran provided some additional detail regarding his stressors and/or alleged in-service events.  After his hearing, he provided a March 2015 statement providing additional details regarding his stressors.  

The March 2015 list of stressors includes:  1.  While at Long Binh in III Corps of Vietnam north of Saigon, in the latter part of 1968, the Veteran witnessed an American soldier killed when a cement pole fell; 2. In an earlier incident (Fall of 1968), an American soldier was crushed by a wooden telephone pole during unloading; 3. In the "last half of 19[6]8, the Veteran was present at Chu Lai while with the 40th Signal Battalion when the base took incoming mortar fire; 4. While on guard duty in Phu Bai in 1969, his unit (with the 40th Signal Battalion attached to "some other unit") came under attack with small arms fire and mortars and was also exposed to tear gas; 5. the Veteran was present at the "Korean Headquarters in Saigon" while with the 40th Signal Battalion ("attached to some other unit") when it was attacked resulting in a "six or seven hour" battle with "many casualties."

His more recent statement provides details that should be investigated to the extent possible by the RO.  Importantly, while the July 2014 formal finding with respect to the Veteran's alleged PTSD stressors included evidence that the bases at which the Veteran was stationed from January 1967 to January 1968 were not attacked by mortar during that time period, he has now provided a time frame of late 1968 and early 1969 for at least two of the alleged mortar attack incidents.  Therefore, additional efforts to verify those claims is required.

The Board recognizes that the additional information provided may not be sufficient to make a request to the JSRRC.  However, at a minimum, the RO should review the Military Assistance Command Vietnam (MACV) Reports for the period July 1968 to April 1969 to determine if there were mortar attacks during the times and at the bases identified by the Veteran.

If, and only if, at least one of the Veteran's stressors is verified, the Veteran should be scheduled for a VA examination for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014).  The examiner should specifically opine as to whether the Veteran has a current psychiatric disorder of any kind, to include PTSD, that was caused by or is otherwise etiologically related to his active duty service.

Finally, any and all VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant VA treatment records from the Denver VA Medical Center (and associated clinics) that have not yet been associated with the file including, but not necessarily limited to, those from July 1, 2014, to the present.
 
2. Take appropriate steps to assist the Veteran in corroborating some of his alleged stressors including:
* the Veteran's report that in the fall of 1968 and then the later part of 1968 (so search September to December) he witnessed two incidents killing American soldiers assigned to the 40th Signal Battalion at Long Binh;
* the Veteran's report that, in the last half of 1968, he was present at Chu Lai with the 40th Signal Battalion when the base took incoming mortar fire; 
* the Veteran's report that, while on guard duty in Phu Bai in (January to April) 1969, his unit came under attack with small arms fire and mortars and was also exposed to tear gas.  

Only if the information provided by the Veteran is deemed sufficient, the assistance should include preparing a letter asking the United States Army and Joint Service Records Research Center (JSRRC) to provide any available information which might verify the above stressors.  If the information is deemed not sufficient to send to the JSRRC, preparing a formal finding of fact detailing the efforts made to verify the stressors and setting forth the reasons the information was insufficient to request a search by JSRRC.
 
3. If, and only if, at least one of the Veteran's stressors is verified, schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed acquired psychiatric disorder, to include PTSD.  After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Identify the appropriate diagnosis/es for each of the Veteran's acquired psychiatric disabilities.

b.  For each of the Veteran's current acquired psychiatric disabilities identified in (a), is it at least as likely as not (probability of at least 50 percent) that the acquired psychiatric disability either began during or was otherwise caused by his military service?  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Then, readjudicate the Veteran's claim. If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


